Citation Nr: 0841535	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Reserve 
Educational Assistance Program.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 2002 to 
August 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

In correspondence received on June 12, 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to education 
benefits under the Reserve Educational Assistance Program.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to education 
benefits under the Reserve Educational Assistance Program.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of entitlement to education benefits under the Reserve 
Educational Assistance Program; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal is 
dismissed.






	(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to education benefits under the 
Reserve Educational Assistance Program is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


